DETAILED ACTION
Claims 1-24 are pending. Claims 1, 3, 6-9, 13- 24 are amended.  Claims 10-12, 14, 19, and 23 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 31, 2022.  As directed by the amendment: claims 1, 3, 6-9, 13, 15-18, 20- 22, and 24 have been amended.  Thus, claims 1-24 are presently pending in this application with claims 10-12, 14, 19, and 23 being withdrawn from consideration.
Applicant’s amendment to the drawings has overcome some of the drawing objections.
Applicant’s amendment to the specification has overcome the specification objection.
Applicant’s amendment to the claims has overcome the claim objection.
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections and some of the 35 USC §103 rejections, however additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments regarding the drawing objection have been fully considered but they are not persuasive.  Applicant argues that Fig. 19 provides support for the language that each respective outer plate is secured to solely the energy absorbing layer.  The examiner respectfully disagrees.  Fig. 19 depicts plates 20 that are mounted on the hard layer 2 and connected via the outer layer of material 65.  There is no indication that the plates are connected solely to the energy absorbing layer.  The claim recites that the connector is configured to secure each outer plate to at least one of the energy absorbing layer and the outer layer.  The embodiment where the outer plate is only secured to the energy absorbing layer is not depicted.
The drawings filed May 31 including the “prior art” designation have overcome the drawing objection regarding the “prior art” designation.
Applicant’s arguments regarding Puchalski have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding Grice been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, the rejection has been updated in accordance with the amended language and now also utilizes Puchalski.
Applicant’s arguments regarding LaPerriere been fully considered but they are not persuasive.  Applicant argues that a person having ordinary skill would not be able to determine if the low friction interface is sufficient such that the outer plates can slide relative to the outer layer.  The examiner respectfully disagrees.  LaPerriere describes that graphite, Teflon or PTFE among other material may be utilized for a low friction interface (para. 0219), and further states that this material can be utilized along the entire outer surface of the outer shell (para. 0223).  Furthermore, Applicant cites to Figs. 40 to 44 as well as Figs. 55-58, however the examiner has utilized Fig. 59.  The arguments regarding different embodiments therefore are not persuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector configured to secure the outer plate to at least one of the energy absorbing layer and the relatively hard layer must be shown or the feature(s) canceled from the claim(s).  Currently claim 3 proposes the outer plate being connected to: the energy absorbing layer, the outer layer, or both the energy absorbing layer and the outer layer.  The embodiment where the outer plate is only secured to the energy absorbing layer is not depicted.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “the outer plate” in lines 2 and 4.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting this to refer to the at least one outer plate.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 17, 18, 20-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20160278469).
Regarding claim 1, Williams describes a helmet (helmet 1000) comprising: 
an energy absorbing layer (shock-absorbing pad 1400); 
an outer layer (shell 1200) that is harder than the energy absorbing layer and is formed outward of the energy absorbing layer (lined with padding, para. 0026); and 
a plurality of outer plates (plates 1100) mounted on an outer surface of the outer layer (see Fig. 8, para. 0027, rigidly secured to the shell), such that a whole outer plate is located outward of the outer layer (see Fig. 8); 
wherein the outer plates are mounted on the outer layer such that, under an impact to an outer plate, the outer plate can slide across the outer layer and move relative to other outer plates (plates are slidably held and may shift around the contours in response to an impact, para. 0027); 
a low friction interface (gel 1600) is provided between the outer surface of the outer layer and at least a part of the surface of the outer plates that is capable of contacting the outer surface of the outer layer under an impact to an outer plate (depending on the amount of force, the outer plates fully capable of extending through the gel to contact the outer layer), and the friction is sufficiently low that, under the forces associated with an impact that the helmet is designed to withstand, the outer plates can slide relative to the outer layer (described as slidably held and therefore is sufficiently low to permit sliding, para. 0028).  
Regarding claim 2, the helmet of Williams includes wherein the plurality of outer plates (1100) form the outermost layer of the helmet (see Figs. 1-5).  
Regarding claim 13, the helmet of Williams includes wherein at least one outer plate (1100) is configured such that, in the absence of an impact to the at least one outer plate, the at least one outer plate has a convex shape when viewed from outside of the helmet (see Fig. 8 depicting convex shape) and, under an impact to the at least one outer plate, changes to a concave shape when viewed from outside of the helmet (this is dependent on the magnitude of the force and the shape of the force, if a spherical object such as a baseball were launched at the plate, the plate would bend and accommodate the shape of the ball which would cause the plate to have a concave shape, also see Fig. 10 which shows that at least some portions of the plate become concave when a force is applied).  
Regarding claim 17, the helmet of Williams includes wherein the at least one outer plate (1100) deforms elastically between said convex and concave shapes (described as being deflected, para. 0029, and that the plates shift around the contours and thus are at least partially bendable, the shape of the bend depends on the shape of the contact, for example a baseball as described above would provide a concave shape).  
Regarding claim 18, the helmet of Williams includes wherein, when the at least one outer plate is in said convex shape (when hit by a spherical object that causes the plate to bend), it is elastically deformed relative to an unstressed state (elastically deformed dependent on how much force there is, further, the specification describes the material as conforming to the contours of the shell and also depicts the shape changing in Fig. 10 such that the material is at least partially bendable).  
Regarding claim 20 the helmet of Williams describes wherein the outer plates (1100) include a repeating pattern of one or two outer plate shapes (at least rear two shapes repeat, see Fig. 3).  
Regarding claim 21, the helmet of Williams describes wherein at least one outer plate shape is a triangle (triangle, para. 0012), a square, a rectangle, a diamond, a pentagon, a hexagon, a circle, an ellipse and a teardrop.  
Regarding claim 22, the helmet of Williams describes wherein the plates are formed from a material that is harder than the energy absorbing layer (carbon-fiber, para. 0027).  
Regarding claim 24, the helmet of Williams describes wherein at least one outer plate (1100) is mounted on the outer layer (1200) such that, in order to release the outer plate to slide across the outer layer (1200) in response to an oblique impact, the required force component of the oblique impact on the outer plate in a direction tangential to a surface of the at least one outer plate is greater for a first direction of oblique impact than for a second direction of oblique impact, where the first and second directions have different angles around an axis perpendicular to the surface of the at least one outer plate when projected onto the surface of the at least one outer plate (when a force that is closer to perpendicular is utilized the tangential force component is smaller than when a more angled force is utilized, therefore in order for the plate to move the same amount between the first and second oblique force, a greater “first oblique force” would be required to form an equal tangential force, and therefore the forces have different angles and the required force of the first oblique force is greater than that of the second oblique force to slide the plates 1100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 20180042329) in view of Puchalski (US 20050257312).
Regarding claim 1, Grice describes a helmet (helmet 10) comprising: 
an energy absorbing layer (see annotated Fig. 1 below), 
an outer layer (shell 11) that is harder than the energy absorbing layer (formed of rigid material, para. 0022, describes energy absorbing layer as padding, para. 0003) and is formed outward of the energy absorbing layer; and 
a plurality of outer plates (buttons 12) mounted on an outer surface of the outer layer (11); and 
a low friction interface (as described in the specification the “low friction interface” need not be a separate component, but could be just the material itself ‘by the selection of the materials for the relatively hard layer and the outer plates’, p. 10, ll. 13-16,  any two materials are considered to have a “low friction interface”, therefore the under portion of the buttons 12 and the surface of the shell 11 form a “low friction interface”) is provided between the outer surface of the outer layer and at least a part of the surface of the outer plates that is capable of contacting the outer surface of the outer layer under an impact to an outer plate (fully capable of contacting or being in contact depending on the magnitude of force, see Fig. 3).
The helmet of Grice does not explicitly describe wherein the outer plates are mounted on the relatively hard layer such that, under an impact to an outer plate, the outer plate can slide across the outer layer and move relative to other outer plates, and the friction is sufficiently low that, under the forces associated with an impact that the helmet is designed to withstand, the outer plates can slide relative to the outer layer.
The helmet of Grice does describe living hinge permits lateral movement during impact via pivoting.  Furthermore, Grice describes that the buttons are secure via a fastener such as screw, rivet, or integral post but does not describe the material of these fasteners (para. 0018).
In related art for helmets, Puchalski describes a helmet that includes plates that are held together using deformable fasteners (para. 0063, para. 0064).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the fasteners of Grice to be of a material that permits elastic deformation in order to further assist in impact absorption and therefore permit the plates to slide relative to the outer layer. 

    PNG
    media_image1.png
    599
    600
    media_image1.png
    Greyscale

Regarding claim 3, the helmet of Grice as modified includes at least one connector (rivet 34) associated with each outer plate, each respective connector configured to secure each respective outer plate to at least one of the energy absorbing layer and the outer layer in the absence of an impact (secured to the outer surface, para. 0016).  
Regarding claim 4, the helmet of Grice as modified includes wherein at least one said connector (34) is provided in a central region of the outer plate (see Fig. 2 and Fig. 3 for location)  
Regarding claim 5, the helmet of Grice as modified includes wherein at least one said connector (34) is provided at an edge of the outer plate (see annotated portion of Fig. 3 below).  

    PNG
    media_image2.png
    282
    378
    media_image2.png
    Greyscale

Regarding claim 6, the helmet of Grice as modified includes at least one connector (sealing strip 89) associated with at least one outer plate (13), the at least on connector configured to secure the at least one outer plate to an adjacent outer plate in the absence of an impact (seals the plates together, para. 0026).
Regarding claim 7, the helmet of Grice as modified includes wherein the at least one connector (34) is configured to deform under an impact to the outer plate (34) associated with the at least one connector (as modified the material of the connector is elastically deformable).  
Regarding claim 8, the helmet of Grice as modified includes wherein the at least one connector (34) is configured to deform elastically under an impact to the outer plate associated with the at least one connector (as modified the material of the connector is elastically deformable).  
Regarding claim 13, the helmet of Grice includes wherein at least one outer plate (12) is configured such that, in the absence of an impact to the at least one outer plate, the at least one outer plate has a convex shape (convex shape, 38) when viewed from outside of the helmet and, under an impact to the at least one outer plate, changes to a concave shape when viewed from outside of the helmet (this is dependent on the magnitude of force and the shape of the force, as the material of the plate 38 is flexible or elastic, para. 0012, if a spherical object such as a baseball were launched at the plate, the plate would bend and accommodate the shape of the ball, which would then cause the plate to have a concave shape).  
Regarding claim 15, the helmet of Grice includes wherein the at least one outer plate (12, specifically 38) is connected to an associated inner plate (fastener 42, see Fig. 3) provided on the inner surface of the outer layer (11); and when said outer plate (12, 38) is in a convex shape (is convex), the inner plate (42) is pressed against the inner surface of the outer layer (11) which at least partially secures the outer plate (12, 38) to the relatively hard layer in the absence of an impact to the at least one outer plate (secures 38 to 11).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 20180042329) in view of Puchalski (US 20050257312) and West (US 20150164174).
Regarding claim 16, the helmet of Grice as modified describes the limitations of claim 16, but does not explicitly describe a recess formed in the inner surface of the outer layer, configured to receive and secure the position of the inner plate relative to the at least one outer layer in the absence of an impact to the outer plate.  
In related art for helmets, West describes utilizing a recessed portion in order to accommodate an inner plate 44 (see annotated Fig. 9 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the relatively hard layer of Grice to include the recess as depicted in West in order to provide a smooth surface on the other side of the helmet so that protrusions would not interfere with the application of the energy absorbing layer. 

    PNG
    media_image3.png
    207
    337
    media_image3.png
    Greyscale

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere et al. (US 20180132556).
Regarding claim 1, LaPerriere describes a helmet (helmet 10, Fig. 57) comprising: an energy absorbing layer (inner padding 15); an outer layer (outer shell 12) that is harder than the energy absorbing layer (rigid plastic, para. 0060) and is formed outward of the energy absorbing layer (see Fig. 59); and a plate (plate 155) mounted on an outer surface of the outer layer (12, see Fig. 59), such that a whole outer plate is located outward of the outer layer (entire plate is outward); wherein the outer plates are mounted on the outer layer such that, under an impact to an outer plate, the outer plate can slide across the outer layer and move relative to other outer plates (movement permitted, para. 0226); and a low friction interface (as described in the specification the “low friction interface” need not be a separate component, but could be just the material itself ‘by the selection of the materials for the relatively hard layer and the outer plates’, p. 10, ll. 13-16, any two materials are considered to have a “low friction interface”, therefore, the contact area between the plate 155 and shell 12 is considered a “low friction interface” inasmuch as claimed, furthermore a low-friction material may be utilized on the entirety of the outer surface 19 of the outer shell 12, para. 0223) is provided between the outer surface of the outer layer and at least a part of the surface of the outer plates that is capable of contacting the outer surface of the outer layer under an impact to an outer plate (the junction of the two surfaces when impacted would form a “low friction interface” inasmuch as claimed, the connector 159 does not occupy the entire surface of the plate 155 and is described as elastic such that with sufficient force the plate would contact the outer layer), and the friction is sufficiently low that, under the forces associated with an impact that the helmet is designed to withstand, the outer plates can slide relative to the outer layer (described as including an elastic connector 159 that permits movement relative to the outer shell, para. 0226, further the entire surface can include low-friction material, para. 0223).  
The helmet of LaPerriere does not explicitly describe a plurality of plates.
The helmet of LaPerriere does describe that impact deflectors may be utilized in various areas that are likely to be impacted (para. 0220).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of LaPerriere to include more than one plate in order to deflect impacts in various areas of the helmet (see para. 0220).
Regarding claim 3, the helmet of LaPerriere as modified includes at least one connector (connector 159) associated with each respective outer plate (155), configured to secure each respective outer plate (155) to at least one of the energy absorbing layer and the outer layer (12) in the absence of an impact.  
Regarding claim 7, the helmet of LaPerriere as modified includes wherein the at least one connector (159) is configured to deform (deform, para. 0226) under an impact to the outer plate (155) associated with the connector (159).  
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere et al. (US 20180132556) in view of Salmini et al. (US 20170013907).
Regarding claim 9, the helmet of LaPerriere as modified describes the limitations of claim 9, but does not explicitly describe wherein the at least one connector is formed from an elastic fabric.  
In related are for helmets with movable components, Salmini describes utilizing a layer deformable by shearing that can be made of polyester fabric (para. 0122).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connector of LaPerriere to be formed of fabric as described in Salmini in order to provide high resistance to shear stresses (para. 0122, Salmini).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732